
	
		II
		112th CONGRESS
		2d Session
		S. 3466
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for employer-provided job training, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Better Education and Skills Training
			 for America’s Workforce Act.
		2.Job training tax
			 credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45S.Job training
				credit
						(a)In
				generalFor the purposes of section 38, the job training credit
				determined under this section for the taxable year is an amount equal to 100
				percent of the qualified training expenses paid by the qualifying taxpayer
				during the taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) with respect to any eligible trainee of the
				qualifying taxpayer shall not exceed the excess (if any) of $4,000 over the
				aggregate credit allowed to such taxpayer under this section with respect to
				such eligible trainee for all prior taxable years.
						(c)DefinitionsFor
				purposes of this section—
							(1)Qualified
				training expenses
								(A)In
				generalThe term qualified training expenses means,
				with respect to any eligible trainee of the qualifying taxpayer, expenses paid
				or incurred by such taxpayer for qualified tuition costs of such eligible
				trainee.
								(B)Qualified
				tuition costsThe term qualified tuition costs means
				costs for books and enrollment in a training program at a qualified educational
				organization, the outcome of which, if completed, will provide the eligible
				trainee a certificate or credential recognized by a State accrediting body,
				Federal Apprenticeship Agency, or any other national accrediting body
				recognized by the Department of Education as an independent, third-party
				accrediting body. Such training program—
									(i)may include a
				single course, multiple courses, or a combination of work training and study,
				and
									(ii)must be
				reasonably necessary for employment with the qualifying taxpayer.
									(C)Qualified
				educational organizationThe term qualified educational
				organization means any educational organization described in section 101
				of the Higher Education Act of 1965.
								(2)Qualifying
				taxpayerThe term qualifying taxpayer means any
				taxpayer who—
								(A)with respect to
				any eligible trainee, is training and hiring individuals for positions based in
				the United States, and
								(B)provides, with
				respect to any eligible trainee, such documentation as required by the
				Secretary regarding qualified training expenses and proof of unemployment
				status as described in paragraph (3)(A).
								(3)Eligible
				traineeThe term eligible trainee means any
				individual who—
								(A)has been
				unemployed for at least 90 days before the date of enrollment in a training
				program described in paragraph (1)(B), and
								(B)had not been
				employed by the qualifying taxpayer at any time prior to the date on which such
				trainee was hired.
								(d)Special
				rules
							(1)Denial of
				double benefitNo credit shall be allowed under subsection (a)
				for any qualified training expense for which a deduction or other credit is
				allowed to the taxpayer under any other provision of this chapter.
							(2)AggregationFor
				purposes of this section, all persons treated as a single employer under
				subsection (a) or (b) or section 52, or subsection (m) or (o) of section 414,
				shall be treated as one person.
							(e)Election To
				have credit not applyA taxpayer may elect (at such time and in
				such manner as the Secretary may by regulations prescribe) to have this section
				not apply for any taxable year.
						(f)TerminationThis
				section shall not apply to expenses paid after December 31,
				2015.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the job training
				credit determined under section
				45S(a).
					.
			(c)Credit allowed
			 against alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 is amended by redesignating clauses (vii),
			 (viii), and (ix) as clauses (viii), (ix), and (x), respectively, and by
			 inserting after clause (vi) the following new clause:
				
					(vii)the credit
				determined under section
				45S,
					.
			(d)Technical
			 amendmentSection 6501(m) of the Internal Revenue Code of 1986 is
			 amended by inserting ‘45S(e),’ after
			 ‘45H(g),’.
			(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Job training
				credit.
					
					.
			(f)Effective
			 dates
				(1)In
			 generalThe amendments made by this section shall apply to
			 expenses paid or incurred after the date of the enactment of this Act, in
			 taxable years ending after such date.
				(2)Minimum
			 taxThe amendments made by subsection (c) shall apply to credits
			 determined under section 45S of the Internal Revenue Code of 1986 in taxable
			 years ending after the date of the enactment of this Act, and to carrybacks of
			 such credits.
				3.Qualified Job
			 Training Partnerships credit
			(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 48D the
			 following new section:
				
					48E.Qualified Job
				Training Partnerships credit
						(a)In
				generalFor purposes of section 46, the Qualified Job Training
				Partnership credit for any taxable year is an amount equal to the percentage
				determined by the Secretary (not to exceed 100 percent) of the qualified
				investment for such taxable year with respect to any Qualified Job Training
				Partnership.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the aggregate amount of the costs paid or incurred in
				such taxable year for expenses necessary for and directly related to the
				conduct of a Qualified Job Training Partnership in the form of contributions of
				cash, cash equivalent, equipment, or any combination of the three where 100
				percent of the investment is used for the planning, implementation, or
				operation of a Qualified Job Training Partnership and the training financed
				through the investment must result in a type of certificate or credential
				recognized by a State accrediting body, Federal Apprenticeship Agency, or any
				other national accrediting body recognized by the Department of Education as an
				independent, third-party accrediting body.
							(2)LimitationThe
				amount which is treated as qualified investment for all taxable years with
				respect to any Qualified Job Training Partnership shall not exceed the amount
				certified by the Secretary as eligible for the credit under this
				section.
							(3)ExclusionsThe
				qualified investment for any taxable year with respect to any Qualified Job
				Training Partnership shall not take into account any cost for student tuition
				or for any other expense as determined by the Secretary as appropriate to carry
				out the purposes of this section.
							(4)Certain
				progress expenditure rules made applicableIn the case of costs
				described in paragraph (1) that are paid for property of a character subject to
				an allowance for depreciation, rules similar to the rules of subsections (c)(4)
				and (d) of section 46 (as in effect on the day before the date of the enactment
				of the Revenue Reconciliation Act of 1990) shall apply for purposes of this
				section.
							(c)Qualified Job
				Training Partnership
							(1)In
				generalThe term Qualified Job Training Partnership
				means a formal or informal partnership between at least 1 eligible private
				business employer and—
								(A)1 qualified
				educational institution, or
								(B)1 labor
				organization (as defined in section 2(5) of the National Labor Relations
				Act),
								where the
				stated goal of the partnership is to train students in job-ready skills.(2)Eligible
				private business employerThe term eligible private
				business employer means—
								(A)a business entity
				at least 50 percent of the gross income of which is derived from qualified
				production activities (within the meaning of section 199(c)), or
								(B)any type of
				domestic business entity the average number of employees of which for any
				taxable year is not more than 500 employees.
								(3)Qualified
				educational organizationThe term qualified educational
				organization means any educational organization described in section 101
				of the Higher Education Act of 1965 which provides a 2-year program that
				culminates in an associate degree.
							(d)Qualified Job
				Training Partnership program
							(1)Establishment
								(A)In
				generalNot later than 60 days after the date of the enactment of
				this section, the Secretary, in consultation with the Secretary of Labor, shall
				establish a Qualified Job Training Partnership program to consider and award
				certifications for qualified investments eligible for credits under this
				section to Qualified Job Training Partnerships.
								(B)LimitationThe
				total amount of credits that may be allocated under the program shall not
				exceed $1,000,000,000.
								(2)Certification
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application containing such information as the Secretary may
				require during the period beginning on the date the Secretary establishes the
				program under paragraph (1).
								(B)Time for review
				of applicationsThe Secretary shall take action to approve or
				deny any application under subparagraph (A) within 30 days of the submission of
				such application.
								(C)Multi-year
				applicationsAn application for certification under subparagraph
				(A) may include a request for an allocation of credits for more than 1
				year.
								(3)Selection
				criteriaIn determining the Qualified Job Training Partnerships
				with respect to which qualified investments may be certified under this
				section, the Secretary—
								(A)shall give
				priority to those applications which demonstrate—
									(i)the greatest
				probability that those who complete the program will secure employment;
									(ii)the greatest
				potential for providing workers who complete the program with skills that can
				provide long-term job and income security;
									(iii)the strongest
				market demand for the type of training offered;
									(iv)the greatest
				probability that the program would create a net increase in job training
				opportunities;
									(v)a
				strong need in the community for skills training;
									(vi)the ability to
				allow nontraditional learners to complete the training; and
									(vii)the ability and
				capacity to implement the program in a reasonable period of time; and
									(B)shall take into
				additional consideration which applications show—
									(i)the ability to
				leverage additional sources of capital; and
									(ii)the greatest
				ability to offer training programs that result in a certificate or credential
				(within the meaning of subsection (b)(1)) that is stackable or portable or
				both.
									(4)Review and
				additional allocation
								(A)ReviewNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall review the credits allocated under this section as of such date.
								(B)Additional
				allocationIf the Secretary determines at the time of the review
				that credits under this section are available for allocation pursuant to the
				requirements set forth in paragraph (2), the Secretary is authorized to
				allocate such available credits through the conduct of an additional program or
				programs for applications for certification.
								(5)Disclosure of
				allocationsThe Secretary shall, upon making a certification
				under this subsection, publicly disclose the identity of the applicant and the
				amount of the credit with respect to such applicant.
							(e)Special
				rules
							(1)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section for an expenditure related to property of a character
				subject to an allowance for depreciation, the basis of such property shall be
				reduced by the amount of such credit.
							(2)Denial of
				double benefit
								(A)Bonus
				depreciationA credit shall not be allowed under this section for
				any investment for which bonus depreciation is allowed under section 168(k),
				1400L(b)(1), or 1400N(d)(1).
								(B)DeductionsNo deduction under this subtitle shall be
				allowed for the portion of the expenses otherwise allowable as a deduction
				taken into account in determining the credit under this section for the taxable
				year which is equal to the amount of the credit determined for such taxable
				year under subsection (a) attributable to such portion. This subparagraph shall
				not apply to expenses related to property of a character subject to an
				allowance for depreciation the basis of which is reduced under paragraph (1),
				or which are described in section
				280C(g).
								.
			(b)Inclusion as
			 part of investment creditSection 46 of the Internal Revenue Code
			 of 1986 is amended—
				(1)by adding a comma
			 at the end of paragraph (4),
				(2)by striking
			 and at the end of paragraph (5),
				(3)by striking the
			 period at the end of paragraph (6) and inserting , and,
			 and
				(4)by adding at the
			 end the following new paragraph:
					
						(7)the Qualified Job
				Training Partnerships
				credit.
						.
				(c)Conforming
			 amendments
				(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 and at the end of clause (v),
					(B)by striking the
			 period at the end of clause (vi) and inserting , and, and
					(C)by adding at the
			 end the following new clause:
						
							(vii)the basis of
				any property to which paragraph (1) of section 48E(e) applies which is part of
				a Qualified Job Training Partnership under such section
				48E.
							.
					(2)Section 280C of
			 such Code is amended by adding at the end the following new subsection:
					
						(j)Qualified Job
				Training Partnership credit
							(1)In
				generalNo deduction shall be allowed for that portion of the
				qualified investment (as defined in section 48E(b)) otherwise allowable as a
				deduction for the taxable year which is equal to the amount of the credit
				determined for such taxable year under section 48E(a), reduced by—
								(A)the amount
				disallowed as a deduction by reason of section 48E(e)(2)(B), and
								(B)the amount of any
				basis reduction under section 48E(e)(1).
								(2)Similar rule
				where taxpayer capitalizes rather than deducts expensesIn the
				case of expenses described in paragraph (1)(A) taken into account in
				determining the credit under section 48E for the taxable year, if—
								(A)the amount of the
				portion of the credit determined under such section with respect to such
				expenses, exceeds
								(B)the amount
				allowable as a deduction for such taxable year for such expenses (determined
				without regard to paragraph (1)),
								the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsParagraph (3) of subsection (b) shall apply for purposes
				of this
				subsection.
							.
				(d)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 48D the following new item:
				
					
						Sec. 48E. Qualified Job
				Training Partnership
				credit.
					
					.
			(e)Grants for
			 qualified investments in Qualified Job Training Partnerships in lieu of tax
			 credits
				(1)In
			 generalUpon application, the Secretary of the Treasury shall,
			 subject to the requirements of this subsection, provide a grant to each person
			 who makes a qualified investment in a Qualified Job Training Partnership in an
			 amount not to exceed 100 percent of such investment.
				(2)Application
					(A)In
			 generalAt the stated election of the applicant, an application
			 for certification under section 48E(d)(2) of the Internal Revenue Code of 1986
			 for a credit under such section for any taxable year shall be considered to be
			 an application for a grant under paragraph (1) for such taxable year.
					(B)Submission
			 dateAn application for a grant under paragraph (1) for any
			 taxable year shall be submitted—
						(i)not
			 earlier than the day after the last day of such taxable year, and
						(ii)not later than
			 the due date (including extensions) for filing the return of tax for such
			 taxable year.
						(C)Information to
			 be submittedAn application for a grant under paragraph (1) shall
			 include such information and be in such form as the Secretary of the Treasury
			 may require to state the amount of the credit allowable (but for the receipt of
			 a grant under this subsection) under section 48E for the taxable year for the
			 qualified investment with respect to which such application is made.
					(3)Time for
			 payment of grant
					(A)In
			 generalThe Secretary of the Treasury shall make payment of the
			 amount of any grant under paragraph (1) during the 30-day period beginning on
			 the later of—
						(i)the
			 date of the application for such grant, or
						(ii)the date the
			 qualified investment for which the grant is being made is made.
						(B)RegulationsIn
			 the case of investments of an ongoing nature, the Secretary of the Treasury
			 shall issue regulations to determine the date on which a qualified investment
			 shall be deemed to have been made for purposes of this paragraph.
					(4)Qualified
			 investmentFor purposes of this subsection, the term
			 qualified investment means a qualified investment that is
			 certified under section 48E(d) of the Internal Revenue Code of 1986 for
			 purposes of the credit under such section 48E.
				(5)Application of
			 certain rules
					(A)In
			 generalIn making grants under this subsection, the Secretary of
			 the Treasury shall apply rules similar to the rules of section 50 of the
			 Internal Revenue Code of 1986. In applying such rules, any increase in tax
			 under chapter 1 of such Code by reason of an investment ceasing to be a
			 qualified investment shall be imposed on the person to whom the grant was
			 made.
					(B)Special
			 rules
						(i)Recapture of
			 excessive grant amountsIf the amount of a grant made under this
			 subsection exceeds the amount allowable as a grant under this subsection, such
			 excess shall be recaptured under subparagraph (A) as if the investment to which
			 such excess portion of the grant relates had ceased to be a qualified
			 investment immediately after such grant was made.
						(ii)Grant
			 information not treated as return informationIn no event shall
			 the amount of a grant made under paragraph (1), the identity of the person to
			 whom such grant was made, or a description of the investment with respect to
			 which such grant was made be treated as return information for purposes of
			 section 6103 of the Internal Revenue Code of 1986.
						(6)SecretaryAny
			 reference in this subsection to the Secretary of the Treasury shall be treated
			 as including the Secretary's delegate.
				(7)Other
			 termsAny term used in this subsection which is also used in
			 section 48E of the Internal Revenue Code of 1986 shall have the same meaning
			 for purposes of this subsection as when used in such section.
				(8)Denial of
			 double benefitNo credit shall be allowed under section 46(7) of
			 the Internal Revenue Code of 1986 by reason of section 48E of such Code for any
			 investment for which a grant is awarded under this subsection.
				(9)AppropriationsThere
			 is hereby appropriated to the Secretary of the Treasury such sums as may be
			 necessary to carry out this subsection.
				(f)Effective
			 dateThe amendments made by subsections (a) through (d) of this
			 section shall apply to amounts paid or incurred after the date of the enactment
			 of this Act, in taxable years beginning after such date.
			
